Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 11/22/2021 has been entered.   Claims 1-20 are pending.  
 Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2018/0285357 hereinafter Chang) in view of Lobo et al. (US 2015/0100503 hereinafter Lobo).
Regarding claim 1, Chang discloses a method for recommending activity-based content object access permissions to a collaboration object, the method comprising: 
observing user interaction events over a plurality of users and a plurality of content objects (¶ [0027]-[0028]; i.e. observed frequency distribution of one or more users actions to share content objects or items); 
generating an activity-based permissions model based at least in part on the user interaction events (¶ [0027]-[0028]; i.e. generating a trained model to make prediction about how a user is to share his/her content object or to permit accessing to his/her content objects); 
identifying a collaborative relationship between an invitor and one or more invitees (¶ [0030]-[0031]; i.e. determining the relationship between the people – important person – that the user will share the content object), wherein the invitor initiates the collaborative relationship by inviting an invitee to collaborate for one or more of the plurality of content objects; and 
[[after the invitor initiates the collaborative relationship by inviting the invitee to collaborate for the one or more of the plurality of content objects,]] accessing the activity-based permissions model to determine a set of access permissions to assign to the collaborative relationship for access to the one or more of the plurality of content objects (FIG. 2 & 5, ¶ [0032], [0060]-[0063]; i.e. using the trained model to cause a user 
Chang discloses accessing the activity-based permissions model to determine a set of access permissions to assign to the collaborative relationship for access to the one or more of the plurality of content objects but does not explicitly disclose determining a set of access permissions to assign to the collaborative relationship after the invitor initiates the collaborative relationship by inviting the invitee to collaborate for the one or more of the plurality of content objects; and wherein the invitor initiates the collaborative relationship by inviting an invitee to collaborate for one or more of the plurality of content objects.
However, Lobo discloses wherein the invitor initiates the collaborative relationship by inviting an invitee to collaborate for one or more of the plurality of content objects and determining a set of access permissions to assign to the collaborative relationship after the invitor initiates the collaborative relationship by inviting the invitee to collaborate for the one or more of the plurality of content objects (FIG. 1-4, 7AB & 8, ¶ [0049]-[0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Lobo’s teaching into Chang in order to improve the effectiveness of conventional business workflows and collaboration tools to enhance the accessing and sharing of skills and knowledge within an organization (Lobo, ¶ [0002]-[0005]).

Regarding claim 3, Chang in view of Lobo discloses the method of claim 2, further comprising: receiving a user selection that accepts, rejects, or replaces the portion of the set of access permissions (Chang, FIG. 5, ¶ [0031], [0091]-[0092]; Lobo, FIG. 7AB & 8).
Regarding claim 4, Chang in view of Lobo discloses the method of claim 1, further comprising: accessing at least a portion of the set of access permissions to govern how the one or more invitees accesses the collaboration object (Chang, FIG. 5, ¶ [0031], [0091]-[0092]).
Regarding claim 5, Chang in view of Lobo discloses the method of claim 1, further comprising: forming a recommendation summary associated with the set of access permissions (Chang, FIG. 5, ¶ [0031], [0091]-[0092]); and presenting at least a portion of the recommendation summary to the invitor (Chang, FIG. 5, ¶ [0031], [0091]-[0092]).
Regarding claim 6, Chang in view of Lobo discloses the method of claim 1, wherein the user interaction events are described by one or more interaction attributes (Chang, ¶ [0027]-[0028]; for example, previous sharing activity of the user).
Regarding claim 7, Chang in view of Lobo discloses the method of claim 6, wherein the activity-based permissions model is generated based at least in part on the one or more interaction attributes (Chang, ¶ [0027]-[0028]).

Regarding claim 9, Chang in view of Lobo discloses the method of claim 8, wherein the set of access permissions is determined by applying at least a portion of the collaboration attributes to the activity-based permissions model (Chang, ¶ [0030]-[0031], [0057]).
Regarding claim 10, Chang in view of Lobo discloses the method of claim 1, wherein the invitor is from the plurality of users, the one or more invitees are from the plurality of users, or the collaboration object is from the plurality of users or the plurality of content objects (Chang, ¶ [0027]-[0028], [0031]).
Regarding claim 11, Chang discloses a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for recommending activity- based content object access permissions to a collaboration object, the set of acts comprising: 
observing user interaction events over a plurality of users and at least one content object (¶ [0027]-[0028]; i.e. observed frequency distribution of one or more users actions to share content objects or items);
generating an activity-based permissions model based at least in part on the user interaction events over the content object (¶ [0027]-[0028]; i.e. generating a trained model to make prediction about how a user is to share his/her content object or to permit accessing to his/her content objects); 

[[after the invitor initiates the collaborative relationship by inviting the invitee to collaborate for the one or more of the plurality of content objects,]] accessing the activity-based permissions model to determine a set of access permissions to assign to the collaborative relationship for access to the one or more of the plurality of content objects (FIG. 2 & 5, ¶ [0032], [0060]-[0063]; i.e. using the trained model to cause a user interface element to be displayed that gives the user the opportunity to share/permit or not to share/permit the content object).
Chang discloses accessing the activity-based permissions model to determine a set of access permissions to assign to the collaborative relationship for access to the one or more of the plurality of content objects but does not explicitly disclose determining a set of access permissions to assign to the collaborative relationship after the invitor initiates the collaborative relationship by inviting the invitee to collaborate for the one or more of the plurality of content objects; and wherein the invitor initiates the collaborative relationship by inviting an invitee to collaborate for one or more of the plurality of content objects.
However, Lobo discloses wherein the invitor initiates the collaborative relationship by inviting an invitee to collaborate for one or more of the plurality of content 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Lobo’s teaching into Chang in order to improve the effectiveness of conventional business workflows and collaboration tools to enhance the accessing and sharing of skills and knowledge within an organization (Lobo, ¶ [0002]-[0005]).
Regarding claim 12, Chang in view of Lobo discloses the non-transitory computer readable medium of claim 11, further comprising instructions which, when stored in memory and executed by the one or more processors causes the one or more processors to perform acts of: presenting at least a portion of the set of access permissions to the invitor as recommendations (Chang, FIG. 5, ¶ [0031]; Lobo, FIG. 7AB & 8).
Regarding claim 13, Chang in view of Lobo discloses the non-transitory computer readable medium of claim 12, further comprising instructions which, when stored in memory and executed by the one or more processors causes the one or more processors to perform acts of: receiving a user selection that accepts, rejects, or replaces any previously accepted access permissions (Chang, FIG. 5, ¶ [0031], [0091]-[0092]; Lobo, FIG. 7AB & 8).
Regarding claim 14, Chang in view of Lobo discloses the non-transitory computer readable medium of claim 11, further comprising instructions which, when stored in 
Regarding claim 15, Chang in view of Lobo discloses the non-transitory computer readable medium of claim 11, further comprising instructions which, when stored in memory and executed by the one or more processors causes the one or more processors to perform acts of: forming a recommendation summary associated with the set of access permissions (Chang, FIG. 5, ¶ [0031], [0091]-[0092]); and presenting at least a portion of the recommendation summary to the invitor (Chang, FIG. 5, ¶ [0031], [0091]-[0092]).
Regarding claim 16, Chang in view of Lobo discloses the non-transitory computer readable medium of claim 11, wherein the user interaction events are described by one or more interaction attributes that describe at least one of, one or more user identifiers, one or more content object identifiers, or a timestamp (Chang, FIG. 5, ¶ [0031], [0091]-[0092]).
Regarding claim 17, Chang in view of Lobo discloses the non-transitory computer readable medium of claim 16, wherein the activity-based permissions model is generated based at least in part on the one or more interaction attributes (Chang, ¶ [0027]-[0028]).
Regarding claim 18, Chang in view of Lobo discloses the non-transitory computer readable medium of claim 11, wherein the collaborative relationship is described by collaboration attributes (Chang, ¶ [0027]-[0028], [0031]).

a storage medium having stored thereon a sequence of instructions (FIG. 1 & 5); and 
one or more processors that execute the sequence of instructions to cause the one or more processors to perform a set of acts (FIG. 1 & 5), the set of acts comprising, observing user interaction events over a plurality of users and at least one content object (¶ [0027]-[0028]; i.e. observed frequency distribution of one or more users actions to share content objects or items); 
generating an activity-based permissions model based at least in part on the user interaction events over the content object (¶ [0027]-[0028]; i.e. generating a trained model to make prediction about how a user is to share his/her content object or to permit accessing to his/her content objects); 
identifying a collaborative relationship pertaining to the content object, the collaborative relationship associating an invitor with one or more invitees (¶ [0030]-[0031]; i.e. determining the relationship between the people – important person – that the user will share the content object), wherein the invitor initiates the collaborative relationship by inviting an invitee to collaborate for one or more of a plurality of content objects; and 
[[after the invitor initiates the collaborative relationship by inviting the invitee to collaborate for the one or more of the plurality of content objects,]] accessing the activity-based permissions model to determine a set of access permissions to assign to the collaborative relationship for access to the one or more of the plurality of content 
Chang discloses accessing the activity-based permissions model to determine a set of access permissions to assign to the collaborative relationship for access to the one or more of the plurality of content objects but does not explicitly disclose determining a set of access permissions to assign to the collaborative relationship after the invitor initiates the collaborative relationship by inviting the invitee to collaborate for the one or more of the plurality of content objects; and wherein the invitor initiates the collaborative relationship by inviting an invitee to collaborate for one or more of the plurality of content objects.
However, Lobo discloses wherein the invitor initiates the collaborative relationship by inviting an invitee to collaborate for one or more of the plurality of content objects and determining a set of access permissions to assign to the collaborative relationship after the invitor initiates the collaborative relationship by inviting the invitee to collaborate for the one or more of the plurality of content objects (FIG. 1-4, 7AB & 8, ¶ [0049]-[0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Lobo’s teaching into Chang in order to improve the effectiveness of conventional business workflows and collaboration tools to enhance the accessing and sharing of skills and knowledge within an organization (Lobo, ¶ [0002]-[0005]).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.D.N/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435